Mr. Justice FisheR
delivered the opinion of the court.
The only question to be decided in this case is, whether a feme covert, having an estate in lands and slaves, under the statute of 1839, can, by a deed executed jointly with her husband and properly acknowledged, mortgage the same to secure a debt of the husband.
Her power to convey her property in the manner pointed out by the statute, is too clear to admit of doubt. If the power exist to make an absolute sale or conveyance, it would seem to be equally clear, that she could exercise the less power of maldng a conditional sale or conveyance.
*274We therefore pronounce the mortgage valid and binding, so far as the point can be decided under the issue in the record.
The decree disallowing the plea affirmed, cause remanded, and leave to answer.